Citation Nr: 1145436	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  06-34 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for muscle tension headaches.

3.  Entitlement to an increased disability rating for cervical spine disc disease, currently rated 20 percent disabling.

4.  Entitlement to an increased disability rating for degenerative joint and disc disease of the thoracolumbar spine, currently rated 20 percent disabling


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to May 1994.

These matters came before the Board of Veterans' Appeals (Board) initially on appeal from a March 2006 rating decision in which the RO, in part, denied service connection for headaches, for seizure disorder, and for disorders of the cervical and thoracolumbar spine.  The Veteran perfected appeals to the RO's denials.  

During the pendency of the appeal, in a November 2006 rating decision, the RO granted service connection for degenerative disease of the lower thoracic and upper lumbar spine status post injury and for a cervical spine disability with spasm and x-ray evidence of straightening of cervical lordosis status post injury and assigned separate initial 20 and 10 percent disability ratings, effective March 4, 2005.  This was a full grant of these two issues on appeal.  Subsequently, in a September 2007 rating decision issued in October 2007, the RO found that the November 2006 rating decision contained clear and unmistakable (CUE) regarding the assigned disability rating for the Veteran's cervical spine disability, noting that the evidence clearly showed that an initial 20 percent disability rating was warranted.  

The Veteran testified at a Board hearing before one of the undersigned Veterans Law Judges in July 2009; a copy of that hearing transcript is associated with the Veteran's claims file.

In a February 2009 rating decision, the RO recharacterized the Veteran's spinal disabilities as cervical spine disc disease and degenerative joint and disk disease of the thoracolumbar spine and denied the Veteran's claims for increased ratings.  A notice of disagreement (NOD) was received in March 2009.  In an August 2009 remand, the Board noted that it did not appear that a statement of the case (SOC) had been issued with regard to the issues of entitlement to increased ratings for cervical spine disease and degenerative joint and disk disease of the thoracolumbar spine in accord with the holding in Manlincon v. West, 12 Vet. App. 238 (1999).  As a result, the case was remanded for additional development with regard to the service connection issues remaining on appeal and for the issuance of an SOC with regard to the increased rating issues.  In May 2010, an SOC was issued with regard to the increased ratings claims and a substantive appeal was received in June 2010.  

The Veteran presented testimony with regard to the increased ratings claims at a Board hearing before another Veterans Law Judge in February 2011.  A transcript of the hearing is associated with the Veteran's claims file.  However, as he also gave testimony with regard to both service connection issues on appeal during the February 2011 hearing, in August 2011, a letter was sent to the Veteran asking him if he wanted another Board hearing before a third Veterans Law Judge in accord with the holding in Arneson v. Shinseki, 24 Vet. App. 379 (2011).  The Veteran was advised that if he did not respond within 30 days, it would be assumed that he does not want a third hearing.  He did not respond. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Increased Ratings Claims

The Veteran's spine was last examined by VA in October 2008.  During the February 2011 hearing, the Veteran reported that he had not been examined since he had had lumbar spine surgery in October 2010 at Memorial Hospital.  The record was left open for the Veteran to submit additional treatment records associated with his surgery and from his private neurologist; however, none were received.  On remand, the Veteran should be asked to identify and sign releases to obtain outstanding private medical records from his treating neurologist and from Memorial Hospital associated with the October 2010 surgery.  During the February 2011 hearing, he also testified that his cervical and thoracolumbar spine disabilities had worsened since the most recent spine examination.  Moreover, as the Veteran's spine has not been examined by VA since his 2010 surgery, and VA treatment records reflect continuing treatment for neck and back pain, on remand, he should be afforded a new examination to determine the nature and severity of his service-connected spinal disabilities.  The Board reminds the Veteran that, while VA has a duty to assist him in the development of his claims, he has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).

Finally, the Board acknowledges that in compliance with the August 2009 Board remand, additional VA treatment records were associated with the claims file.  However, it appears that the most recent VA treatment records associated with the claims file are from June 2010.  As VA medical records are constructively of record and must be obtained, VA should obtain VA treatment records from June 2010 to the present.  See 38 C.F.R. § 3.159 (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Service Connection Issues

During the February 2011 hearing, the Veteran newly asserted that his seizure disorder and headaches are secondary to his service-connected cervical and thoracolumbar spine disabilities.  Initially, the Veteran contended that both claimed disorders were the result of in-service injury to his neck and back.  As the Veteran has not been provided with an examination, based on his claims of service occurrence and continuity of symptomatology and, alternatively, as due on a secondary basis to his service-connected cervical and thoracolumbar spine disabilities the Veteran should be examined to determine the nature and etiology of his claimed seizure disorder and muscle tension headaches.  See 38 C.F.R. § 3.159(c)(4).  

The Board notes that, with respect to the issue of service connection on a secondary basis, it appears that the Veteran has not received adequate notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Board notes that the various VCAA letters sent to the Veteran concerned what information and evidence was necessary to warrant entitlement to service connection under a direct theory of entitlement.  However, none of them clearly set forth the type of information and evidence necessary to warrant entitlement to service connection under a secondary theory of entitlement pursuant to 38 C.F.R. § 3.310 (effective prior to October 10, 2006).  On remand, the Veteran should be provided with appropriate VCAA notice. 

Further, at the July 2009 Board hearing, the Veteran testified that he was admitted to Parkview Hospital in Pueblo, Colorado and treated for a grand mal seizure in 1993.  The Veteran also testified that he continued treatment with a Dr. Zuni, a neurologist originally affiliated with Parkview Hospital, for several years beginning in 1994.  Since treatment records from either were not associated with the Veteran's claims file, on remand, the RO was to attempt to obtain the treatment records from Parkview Hospital and/or Dr. Zuni for the period from 1993 to the present.  In compliance with the August 2009 remand, VA asked the Veteran to complete and return VA Forms 21-4142, Authorization and Consent to Release Information, for both healthcare providers.  The Veteran never responded to this letter.  Moreover, another medical record reflects that his symptoms of headaches and a seizure disorder were consistent with organophosphate exposure, due to chemical poisoning as a result of a March 11, 1998, injury while working for Best Pest Control and treatment by Drs. Stjernholm and Ritchie.  Neither treatment records from either physician nor other workers' compensation records are associated with the claims file.  On remand, VA should obtain authorization from the Veteran to obtain medical records from Drs. Zuni, Stjernholm and Ritchie and available workers' compensation records.  See 38 C.F.R. § 3.159(c)(1) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issues of service connection for a seizure disorder and headaches, the AMC/RO should furnish the Veteran with an appropriate VCAA letter.  The letter should specifically include notice to the Veteran of the evidence necessary to substantiate the claims on both a direct basis and on a secondary basis.  

The AMC/RO also should request that he identify any relevant medical treatment received since May 1994 and sign authorization for release of information (including the names, locations, and approximate dates), to include his private treating neurologist and records pertaining to his October 2010 spinal surgery.  In addition, request that the Veteran provide authorization to enable VA to obtain records from Drs. Zuni, Stjernholm and Ritchie, from Parkview Hospital from 1993 to the present, from Memorial Hospital for spinal surgery in October 2010, and ANY workers' compensation records associated with work-related chemical exposure in March 1998 while working for Best Pest Control.  The RO should take action to request records identified by the Veteran.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  Appropriate action should be taken to obtain copies of all VA treatment records from the Denver VA Medical Center and the Pueblo VA outpatient clinic since June 22, 2010 to the present.

3.  After completion of 1 and 2 above, to the extent possible, the Veteran should be scheduled for a VA neurological examination by an appropriate examiner to determine the nature, extent and etiology of any disorder manifested by headaches or seizures.  The claims file must be made available to the examiner for review in connection with the examination.

After examining the Veteran and reviewing the claims file, the examiner should respond to the following:

     a)  Is it at least as likely as not (a 50% or higher degree of probability) that any current neurological disorder(s) was/were manifested during or otherwise caused by the Veteran's active duty service or any incident therein, to include an in-service injury to his neck/back?  If so, please clearly identify such current neurological disorder(s), to include headaches and/or seizure disorder?  

     b)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that any current disability(ies) manifested by seizures and/or headaches is proximately due to, or caused by, the Veteran's service-connected cervical and thoracolumbar spine disabilities? 

     c)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that any current disability(ies) manifested by seizures and/or headaches have been aggravated (increased beyond the natural progression of the disorder) by the Veteran's service-connected cervical and thoracolumbar spine disabilities? 

All opinions expressed should be supported by a detailed rationale with discussion of the evidence and other medical opinions of record. 

4.  After completion of 1 and 2 above, to the extent possible, schedule the Veteran for a VA spine examination by an appropriate examiner to determine the nature and severity of his service-connected cervical and thoracolumbar spine disabilities.  The claims file must be made available to the examiner for review in connection with the examination.  Any indicated tests deemed medically advisable should be conducted.  

The examiner should identify and describe in detail all symptoms attributable to the Veteran's service-connected cervical disc disease and degenerative joint and disk disease of the thoracolumbar spine.  The examiner should identify any orthopedic and neurological findings related to the Veteran's service-connected spinal disabilities and fully describe the extent and severity of those symptoms.

Range of motion testing of the Veteran's cervical and thoracolumbar spine should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the cervical and/or thoracolumbar spine is(are) used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  The examiner should indicate whether or not there is ankylosis of the cervical and/or of the thoracolumbar spine, and if so, a description of it to include whether it is favorable or unfavorable should be provided.  

With regard to any neurological disability resulting from the service-connected cervical and/or thoracolumbar spine disability(ies), the specific nerve(s) affected should be specified, together with the degree of incomplete paralysis-mild, moderate, moderately severe, or severe with marker muscular atrophy-caused by the Veteran's service-connected cervical and/or thoracolumbar spine disability(ies).  

The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

5.  After completion of the above, and any additional development deemed necessary, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental SOC and be afforded an opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


________________________________   ________________________________ 
           M. W. KREINDLER 		      MICHELLE L. KANE 
       Acting Veterans Law Judge 		        Veterans Law Judge 
        Board of Veterans' Appeals  			      Board of Veterans' Appeals

			

____________________________________________ 
ALAN S. PEEVY
Veterans Law Judge
    Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

